internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi plr-130441-03 date date legend a x dear this responds to your request for a ruling concerning whether charges for installation warranty and transportation are excludable from the taxable sales_price of certain truck bodies that are subject_to the retail excise_tax imposed by sec_4051 of the internal_revenue_code i facts a facts relating to installation a’s parent company manufactures certain refuse collection and recycling collection bodies and installs those bodies onto certain truck chassis the first_retail_sale of the chassis and bodies in question is subject_to the tax imposed by sec_4051 the bodies are installed on chassis in transactions involving three general factual situations in situation the body is built and installed on a truck chassis owned by the customer pursuant to the customer’s order in situation a chassis is purchased and the body is built and installed on that chassis pursuant to the customer’s order with the chassis and body sold as a unit in situation the body is built and installed on a purchased chassis for stock inventory to be sold to future customers in all three situations the parent sells these units to a for resale which sells them to retail customers the sales by a are therefore the first_retail_sale of the bodies at issue here the mounting of a body on the chassis generally includes the following steps the chassis is stripped to permit the proper mounting of the new body and equipment the chassis frame rails are lengthened or shortened as necessary to accommodate the particular body a wheel base slide may be performed in which the rear axles are unbolted repositioned and bolted back onto the frame rail the fuel tank air canisters battery and other chassis parts are repositioned as necessary a pump mount is attached to the chassis generally on the front of the truck between the front bumper and engine a specially designed hydraulic pump is attached to the pump mount the hydraulic pump hoses and fittings are required to operate the hoist assemblies as well as the packing and ejecting mechanisms on the body hydraulic tubing is installed and positioned for final connection after the mounting of the body truck chassis electrical wiring to the rear of the chassis is removed and replaced the electrical wiring for the rear of the chassis is incorporated with the electrical wiring necessary for the operation of the body from the truck cab or the outside of the body into a single wiring harness the wiring harness is connected after the body has been mounted on full eject models rear front and side load the body is installed by welding two parallel steel rails to the subfloor of the body and bolting degree angle mounting brackets to both the chassis rails and the parallel steel rails these brackets are then bolted to each other on dump models front and side load and on certain full eject models that offer a service hoist pivot assemblies are installed at the end of the chassis rails to allow the front end of the body to be raised this pivot assembly is installed by welding the assembly to the parallel steel rails and bolting the assembly to the chassis rails vertical guide plates are also bolted to the chassis to position and maintain the body over the chassis rails additional hold down assemblies are bolted onto the two parallel steel rails and the chassis rails to hold the body in place when not dumping or servicing hydraulic hoist lift mechanisms are mounted on the dump models and the models offering service hoists the control linkages for the hydraulic mechanism and other manual or electrical controls for the body and rear of the chassis are positioned and connected to the body the body and chassis are painted and decals are added to the body the entire cost of the mounting operation except for the lengthening of the frame and wheelbase slide is between dollar_figure and dollar_figure depending on the body being mounted of this amount the cost for installing the body on the chassis is between dollar_figure and dollar_figure the costs asserted by a to be excluded from the taxable sales_price of the truck bodies as installation costs are those for the following operations and items stripping the truck chassis to allow for installation of the new body repositioning of chassis parts such as the fuel tank air canisters and battery to allow for installation of the new body removing and replacing the electrical wiring of the chassis with a wire harness that incorporates the chassis wiring with that necessary for the operation of the body the pump mount itself and the attachment of the mount to the chassis the hydraulic tubing hoses fittings and adaptors as well as the installation of these items on full-eject bodies the cost of welding parallel steel rails to the underside of the body and bolting mounting brackets to the chassis rails and the parallel rails on the body as well as the cost of the rails brackets and clips or other fastening material on dump models the cost of welding parallel steel rails and of the rails themselves as in above as well as the cost of vertical guide plates and hold down assemblies that are bolted onto the chassis in addition the process of assembly and attachment of the pivot assemblies at the end of the steel rails is included installation of the control linkages incorporated or coinciding with the electrical wiring harness from the chassis cab to the rear of the refuse body including the cost of the linkage and switch materials direct_labor_costs and associated direct and indirect overhead associated with the listed installation processes material overhead consistent with overhead applied to all materials in the mounting process a gross margin on cost consistent with margins earned historically b facts relating to warranties a offers two different types of warranties on its refuse bodies the first type is the base warranty which is included with all units there is no additional_charge to the customer for the base warranty extended warranties are offered on certain parts or units at the option of the customer additional charges apply to the extended warranties and those charges are separately invoiced to the customer c facts relating to transportation the main manufacturing_facility of a’s parent is located in state x a has several branch sales and service offices located throughout the united_states expenses are incurred by a in transporting a unit consisting of a body installed on either a chassis purchased by a full package or on a customer-owned chassis body only from the main manufacturing_facility to various destinations a presents eight separate factual scenarios they are as follows a unit either a full package or a body only is transported to a branch sales office of a pursuant to an order by a customer the unit is picked up by the customer at the branch sales office a unit either a full package or a body only is transported to the customer’s location some units will stop at a branch location for final inspection or adjustment before delivery to the customer’s location the unit is manufactured and delivered pursuant to customer order and instruction a full package is transported to a branch sales office for stock inventory a customer later purchases the unit with no modifications at the branch sales office the customer picks up the unit at the branch sales office a full package is transported to a branch sales office for stock inventory a customer later purchases the unit with no modifications at the branch sales office the unit is transported from the branch office to the customer’s location a full package is transported to a branch sales office for stock inventory a customer later purchases the unit from stock inventory and the branch sales office modifies the unit as the customer directs the customer picks up the unit at the branch sales office a full package is transported to a branch sales office for stock inventory a customer later purchases the unit from stock inventory and the branch sales office modifies the unit as the customer directs the unit is transported from the branch office to the customer’s location a body is transported to a branch sales office for stock inventory a customer purchases the body and has it installed onto the customer’s chassis at the branch sales office painting or other modifications may be performed at the branch sales office the unit is then picked up by the customer at the branch sales office a body is transported to a branch sales office for stock inventory a customer purchases the body and has it installed onto the customer’s chassis at the branch sales office painting or other modifications may be performed at the branch sales office the unit is then transported from the branch sales office to the customer’s location ii law and analysis a general sec_4051 imposes an excise_tax on the first_retail_sale of truck chassis and bodies including in each case parts or accessories sold on or in connection therewith or with the sale thereof the rate_of_tax i sec_12 percent of the amount for which the article is sold prior to the imposition of the retail tax the excise_tax on heavy vehicles including parts or accessories sold on or in connection therewith was a manufacturers tax imposed by sec_4061 repealed april sec_4052 provides that in determining the price of an article for purposes of the tax on the retail_sale of vehicles there shall be included any charge incident to placing the article in condition ready for use sec_145_4052-1 of the temporary excise_tax regulations under the highway revenue act of pub l provides that if the sale of an article is a taxable sale the tax is computed on the price as determined under sec_145_4052-1 sec_145_4052-1 provides that the price for which an article is sold includes the total consideration paid for the article whether the consideration is paid in money services or other forms in addition there shall be included any charge incident to placing the article in condition ready for use similar rules to sec_4216 and the regulations thereunder relating to charges to be included in the price and excluded from the price shall apply for example charges for transportation delivery insurance and installation other than installation charges to which sec_4051 applies and other expenses actually incurred in connection with the delivery of an article to a purchaser pursuant to a bona_fide sale shall be excluded from the price in computing the tax under sec_4216 which defines the price for which an article is sold for purposes of the chapter manufacturers excise_taxes transportation and delivery charges are excludable from the taxable sale price sec_48_4216_a_-2 of the manufacturers and retailers excise_tax regulations provides that charges for transportation delivery and other expenses actually incurred in connection with the delivery of an article to a purchaser pursuant to a bona_fide sale shall be excluded from the sale price in computing the tax such charges include all items of transportation delivery and similar expense incurred after shipment to a customer begins in response to the customer's order pursuant to a bona_fide sale however costs of such nature incurred by a manufacturer in transporting in the normal course of business and for its benefit and convenience articles from a factory or port of entry to a warehouse or other facility regardless of the location of such warehouse or other facility are not considered as being incurred in connection with the delivery of an article to a purchaser pursuant to a bona_fide sale and charges therefor cannot be excluded from the sale price in computing tax_liability sec_48_4216_a_-2 provides that for purposes of computing the taxable sale price of articles it is immaterial whether the transportation delivery or other services are performed by a common carrier or independent agency for or on behalf of the manufacturer producer or importer or are performed by the manufacturer producer or importer with the use of its own vehicles or other facilities in determining whether an expense is an excludable transportation or delivery expense only those expenses_incurred by reason of the fact that the purchaser accepts delivery at some point other than the manufacturer's place of business shall be considered excludable transportation or delivery expenses in revrul_68_509 1968_2_cb_508 question deals with whether a manufacturer may exclude from the tax_base the expense of delivery from the factory to a warehouse that ruling indicates that it is immaterial whether the expense is incurred as a charge made by a common carrier or whether the expense arises from the use of trucks by the manufacturer if delivery is made prior to sale and is solely for the benefit or convenience of the manufacturer charges based on the expense may not be excluded from the tax_base however if the delivery is made subsequent to entering into a sales contract and the shipment is made as a step in completing delivery to the customer a charge for transportation or delivery may be excluded from the tax_base revrul_76_552 1976_2_cb_336 holds that any portion of the selling_price attributable to the installation of a body on a customer-owned chassis may be excluded from the taxable sales_price revrul_86_68 1986_1_cb_318 addresses the excludability of transportation_expenses in two situations both involving transportation of the taxable vehicle pursuant to an order to the retail dealer by a customer in situation the taxable truck is shipped from the manufacturer to the retail dealer where it is picked up by the customer in this situation the ruling concludes that the transportation costs from the manufacturer to the dealer are includable in the taxable sales_price in situation the taxable truck is shipped from the manufacturer directly to the customer that ordered the truck from the dealer in this situation the ruling concludes that the transportation charges are includable in the taxable sales_price to the extent that they do not exceed the charges that would have been incurred in shipping the vehicle from the manufacturer to the dealer b installation charges initially a has inquired whether installation charges must be separately billed in order to be excluded from the taxable sales_price revrul_57_253 1957_1_cb_381 holds that it is not necessary for installation charges to be billed separately in order for the charges to be excludable from the taxable sales_price however any installation charge must be satisfactorily established by adequate_records a has presented three factual situations for consideration in situation the body is built and installed on a truck chassis owned by the customer pursuant to the customer’s order the costs of attaching the body to the customer’s chassis including modifications to the chassis necessary for the installation of the body such as for lengthening or shortening the wheel base slide are excludable from the taxable sales_price of the body these costs include all overhead direct and indirect properly attributable to the installation as well as labor and material_costs however sec_48_4216_a_-2 provides that only the actual expense incurred for the excludable expense may be excluded from the taxable sales_price thus a gross margin may not be excluded from the taxable sales_price situation involves the installation of a body onto a chassis purchased by a or a’s parent and the sale of the body and chassis as a unit no amount may be excluded from the taxable sales_price for installation in such a case because the excludable installation charges described in sec_145_4052-1 are limited to those charges for installation of a taxable body onto a chassis owned by the customer revrul_76_552 situation involves installing a body onto a chassis for stock inventory in that situation no amount may be excluded from the taxable sales_price for installation to the branch sales and service office because the expenses are not incurred in connection with a bona_fide sale c warranty charges a offers two different types of warranties on its refuse bodies the base warranty which is included with all units at no additional_charge and extended warranties which are offered on certain parts or units at the option of the customer for an additional_charge sec_48_4216_a_-1 provides that for purposes of computing the taxable sale price of articles a charge for a warranty that the manufacturer requires the purchaser pay in order to obtain the article is part of the taxable sales_price however a charge for a warranty that is available at the purchaser’s option is not included in the taxable sales_price d transportation charges in general if delivery is made prior to sale and is solely for the benefit or convenience of the seller charges based on the expense may not be excluded from the tax_base however if the delivery is made subsequent to entering into a sales contract and the shipment is made as a step in completing delivery to the customer a charge for transportation of delivery may be excluded from the tax_base revrul_68_509 transportation or delivery charges for shipping a vehicle directly from the manufacturer to a retail dealer’s customer are includible in the tax_base to the extent that they do not exceed the charges that would have been incurred to ship the vehicle from the manufacturer to the dealer revrul_86_68 the eight factual scenarios presented by a are set forth above in section i c in the first two scenarios the unit either a full package or a body only is transported pursuant to a customer order either to the customer directly or to a branch office of a the charges for transportation in these two scenarios are includible in the taxable sales_price to the extent that they do not exceed the costs that would have been incurred in shipping the unit to a’s branch office in the first scenario all of the transportation costs are includible in the taxable sales_price in the second scenario the costs of transporting the unit from the branch sales office to the customer may be excluded from the taxable sales_price for the other six scenarios the full package or body is first transported to the branch sales office of a for stock inventory no amount may be excluded from the taxable sales_price for transportation to the branch sales office in these scenarios because the transportation_expenses are not incurred in connection with a bona_fide sale and the delivery is therefore solely for the benefit or convenience of a the retail dealer in scenario sec_4 and the finished unit is transported by a to the customer’s location because these charges for transportation to the customer are made subsequent to entering into a sales contract they may be excluded from the taxable sales_price iii conclusions a installation charges expenses related to installation of a body on chassis supplied by a customer situation including labor materials and overhead are excludable from the taxable sales_price whether or not those costs are separately listed on the invoice only actual expenses are excludable thus a gross margin may not be excluded from the taxable sales_price expenses related to installation of bodies in situation sec_2 and are not excludable from the taxable sales_price b warranty charges the charge for a manufacturer’s warranty that a requires the purchaser pay in order to obtain the article is part of the taxable sales_price however a charge for a warranty that is available at the purchaser’s option is not included in the taxable sales_price c transportation charges transportation charges in scenario are included in the taxable sales_price in scenario the charges for transportation of the unit from the manufacturer to the branch sales office are included in the taxable sales_price to the extent that they do not exceed the charges that would have been incurred in shipping the vehicle from the manufacturer to the dealer and the charges for transporting the unit from the branch sales office to the customer are excluded from the taxable sales_price for scenarios no amount is excluded from the taxable sales_price for the charges for transportation to the branch sales office in scenario sec_4 and the charges for transportation of the unit from the branch sales office to the customer’s location are excluded from the taxable sales_price this letter_ruling is directed only to the taxpayer who requested it sec_6110 provides that it shall not be used or cited as precedent sincerely associate chief_counsel passthroughs and special industries by frank boland chief branch enclosures copy of this letter copy for sec_6110 purposes cc
